SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 Information to be included in Statements Filed Pursuant to Rules 13d-1(b), (c) and (d) and amendments thereto filed pursuant to Rule 13d-2 (Amendment No. 1) HORIZON LINES, INC. (Name of Issuer) COMMON STOCK, PAR VALUE $0.01 PER SHARE (Title of Class of Securities) 44044K101 (CUSIP Number) July 3, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ý Rule 13d-1(b) ¨ Rule 13d-1(c) ¨ Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on following pages) (Page 1 of 10 Pages) CUSIP No. 44044K101 13G Page 2 of 10 Pages 1 NAME OF REPORTING PERSON Beach Point Capital Management LP (“Beach Point Capital”) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 3,956,413**see Note 1** 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 3,956,413 **see Note 1** 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,956,413 **see Note 1** 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 12.33% 12 TYPE OF REPORTING PERSON IA CUSIP No. 44044K101 13G Page3 of 10 Pages 1 NAME OF REPORTING PERSON Beach Point GP LLC (“Beach Point GP”) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 3,956,413 **see Note 1** 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 3,956,413 **see Note 1** 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,956,413 **see Note 1** 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 12.33% 12 TYPE OF REPORTING PERSON HC CUSIP No. 44044K101 13G Page4 of 10 Pages ITEM 1. (a)Name of Issuer:Horizon Lines, Inc. (“Horizon”) (b)Address of Issuer’s Principal Executive Offices: 4064 Colony Road, Suite 200 Charlotte, North Carolina28211 ITEM 2. (a) Name of Person Filing: Beach Point Capital Management LP (“Beach Point Capital”) Beach Point GP LLC (“Beach Point GP”) (b)Address of Principal Business Office: c/o Beach Point Capital Management LP 1620 26th Street Suite 6000N Santa Monica, California 90404 (c) Citizenship: Beach Point Captial Delaware Beach Point GP Delaware (d) Title of Class of Securities:Common Stock, par value $0.01 per share (the “Common Stock”) (e)CUSIP Number:44044K101 ITEM 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: d. Beach Point Capital is an investment adviser under Section 203 of the Investment Advisers Act of 1940 and Beach Point GP is a parent holding company in accordance with Rule 13d-1(b)(1)(ii)(G). CUSIP No. 44044K101 13G Page5 of 10 Pages ITEM 4.Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned: 3,956,413 by each of Beach Point Capital and Beach Point GP **see Note 1** (b) Percent of class: 12.33% by each of Beach Point Capital and Beach Point GP The percent of class is based on 32,082,256 shares of Common Stock outstanding as of July 3, 2012, based on information provided by Horizon. The Common Stock reported as beneficially owned by Beach Point Capital and Beach Point GP (collectively, “Beach Point”) in this Schedule 13G includes shares of Common Stock held by certain clients of Beach Point (the “Clients”). (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: 0 (ii) Shared power to vote or to direct the vote: 3,956,413 by each of Beach Point Capital and Beach Point GP **see Note 1** (iii) Sole power to dispose or to direct the disposition of: 0 (iv) Shared power to dispose or to direct the disposition of: 3,956,413 by each of Beach Point Capital and Beach Point GP **see Note 1** CUSIP No. 44044K101 13G Page6 of 10 Pages **Note 1** Beach Point Capital, an investment adviser registered under Section 203 of the Investment Advisers Act of 1940, furnishes investment advice to the Clients.In its role as investment adviser, Beach Point Capital possesses voting and investment power over the shares of Common Stock of the Horizon described in this schedule that are owned by the Clients, and may be deemed to be the beneficial owner of the shares of Common Stock of Horizon held by the Clients.However, all securities reported in this schedule are owned by the Clients.Beach Point Capital disclaims beneficial ownership of such securities. Beach Point GP is the sole general partner of Beach Point Capital.As a result, Beach Point GP may be deemed to share beneficial ownership of the shares of Common Stock of Horizon held by the Clients.Beach Point GP disclaims beneficial ownership of such securities. ITEM 5.Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following¨. ITEM 6.Ownership of More than Five Percent on Behalf of Another Person While Beach Point Capital and Beach Point GP may each be deemed the beneficial owner of the shares of Common Stock of the Issuer, each of the reporting persons is the beneficial owner of such stock on behalf of the Clients who have the right to receive and the power to direct the receipt of dividends from, or the proceeds of the sale of, such Common Stock.None of the Clients has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, more than 5% of the Common Stock of the Issuer. ITEM 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person. See Exhibit I ITEM 8.Identification and Classification of Members of the Group Not applicable CUSIP No. 44044K101 13G Page7 of 10 Pages ITEM 9.Notice of Dissolution of Group Not applicable ITEM 10.Certifications By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No. 44044K101 13G Page8 of 10 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:July 11, 2012 BEACH POINT CAPITAL MANAGEMENT LP By: /s/ Lawrence M. Goldman Name:Lawrence M. Goldman Title:Chief Administrative Officer and General Counsel BEACH POINT GP LLC By: /s/ Lawrence M. Goldman Name:Lawrence M. Goldman Title:Chief Administrative Officer and General Counsel CUSIP No. 44044K101 13G Page9 of 10 Pages EXHIBIT INDEX Exhibit I-Identification and Classification of the Subsidiary which Acquired the Security Being Reported on by the Parent Holding Company or Control Person Exhibit II-Joint Filing Agreement (as previously filed) CUSIP No. 44044K101 13G Page10 of 10 Pages EXHIBIT I Identification and Classification of the Subsidiary which Acquired the Security Being Reported on by the Parent Holding Company or Control Person Beach Point GP LLC is the sole general partner and therefore control person of Beach Point Capital Management LP, an investment adviser registered under Section 203 of the Investment Advisers Act of 1940.
